Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/19/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 08/19/2021, with respect to the prior art reference of Kariv US 20110160570 A1 “Kariv” not teaching “estimate a location on an electro-anatomical map of the heart at which the distal tip touched tissue, the location being estimated by comparing a first candidate touch location estimated based on the contact-force vector with one or more second candidate touch locations estimated based on the position signals and selecting one of the first and second candidate touch locations” have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of claim 1, specifically with respect to the estimated location on the electro-anatomical map being estimated by comparing a first candidate touch, estimated based on the contact-force vector, and second candidate touch, estimated based on the position-signals, and selecting one of the candidate touch locations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of the limitation in claim 1 which states that the processor is configured to “estimate a location on an electro-anatomical map of the heart at which the distal tip touched tissue, the location being estimated by comparing a first candidate touch location estimated based on the contact-force vector with one or more second candidate touch locations estimated based on the position signals and selecting one of the first and second candidate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793